Citation Nr: 0206724	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  00-12 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for head injury with 
headaches.  

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for 
blepharoconjunctivitis.  

3.  Entitlement to service connection for prostatitis and 
epididymitis.  

4.  Entitlement to service connection for left ear otitis 
media.

5.  Entitlement to a disability rating greater than 20 
percent for osteoarthritis of the cervical spine.  

6.  Entitlement to a compensable disability rating for 
osteoarthritis of the right middle finger.

7.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  


(The issue of entitlement to a disability rating greater than 
20 percent for osteoarthritis of the lumbar spine will be the 
subject of a later decision). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran's record of service (DD-214) shows he had active 
duty from August 1976 to August 1979, and more than 7 years 
of prior active service.  He also had subsequent service in 
the National Guard.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran's April 1999 notice of disagreement with the 
December 1998 rating decision included the issues of service 
connection for a bilateral knee disorder and diabetes 
mellitus and an increased rating for perforated left tympanic 
membrane.  However, in his May 2000 substantive appeal, the 
veteran specifically listed the issues for which he wished to 
perfect his appeal, which did not include the claim 
concerning the perforated left tympanic membrane.  




With respect to the claims for bilateral knee disorder and 
diabetes mellitus, the RO resolved each claim in the 
veteran's favor by rating decisions dated in August 2000 and 
January 2002, respectively.  Therefore, the issues remaining 
on appeal before the Board are as set forth above.  

In his May 2000 substantive appeal, the veteran requested a 
Travel Board hearing.  However, he withdrew that request in 
May 2002.  See 38 C.F.R. § 20.704(e) (2001).  

The Board is undertaking additional development on the issue 
of entitlement to a disability rating greater than 20 percent 
for osteoarthritis of the lumbar spine pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO affirmed a prior denial of entitlement to service 
connection for head injury with headaches when it issued an 
unappealed rating decision in October 1987.    

3.  Evidence received since the October 1987 rating decision 
regarding head injury with headaches does not bear directly 
and substantially on the specific matter under consideration. 



4.  The RO denied reopening the claim of entitlement to 
service connection for blepharoconjunctivitis when it issued 
an unappealed rating decision in October 1989.  

5.  Evidence received since the October 1989 rating decision 
regarding blepharoconjunctivitis either is cumulative of 
evidence previously considered, or does not bear directly and 
substantially on the specific matter under consideration.     

6.  There is no probative, competent medical evidence showing 
current disability from prostatitis or epididymitis that is 
related to service on any basis.  

7.  There is no probative, competent medical evidence of 
record showing chronic disability from left ear otitis media 
during service or subsequent chronic disability from left ear 
otitis media that is related to active duty service.

8.  Osteoarthritis of the cervical spine is manifested by 
subjective complaints of radiating pain, stiffness, muscle 
spasm, and a popping or grinding sensation; objective 
evidence of some tenderness and significant limitation of 
backward extension, lateral flexion, and rotation due to 
pain; and X-ray evidence of mild degenerative changes.  There 
is no evidence of muscle spasm, upper extremity weakness, or 
neurologic deficit.    

9.  Osteoarthritis of the right middle finger is manifested 
by subjective complaints of finger pain and locking; 
objective evidence of good finger motion; and X-ray evidence 
of mild osteoarthritis with mild spur formation at the distal 
interphalangeal joint.  There is no evidence of weakness, 
deformity, swelling, or other abnormality.  

10.  The veteran has Level I hearing loss in both the right 
ear and the left ear.    





CONCLUSIONS OF LAW

1.  Evidence received since the final October 1987 rating 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for head injury with 
headaches is not new and material, and the veteran's claim 
for that benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.104(a), 
3.156(a), 3.160(d), 20.1103 (2001).

2.  Evidence received since the October 1989 final rating 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for blepharoconjunctivitis 
is not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105;  
38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.1103.

3.  Prostatitis and epididymitis were not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

4.  Left ear otitis media was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303.

5.  The criteria for an increased evaluation of 30 percent 
for osteoarthritis of the cervical spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5290 (2001).   

6.  The criteria for a compensable disability rating for 
osteoarthritis of the right middle finger have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5226 (2001).  

7.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, 
Diagnostic Code 6101 (effective prior to June 10, 1999); 
38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VI, VII, Diagnostic 
Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) (effective 
June 10, 1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA promulgated 
regulations that implement the statutory changes effected by 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
December 1998 rating decision, the May 2000 statement of the 
case, and January 2002 supplemental statement of the case, 
the RO provided the veteran and his representative with the 
applicable law and regulation, and gave notice as to the 
evidence needed to substantiate his claims.  In addition, by 
letter dated in March 2001, the RO advised the veteran of the 
enactment of the VCAA, explained the notice and duty to 
assist provisions, listed the evidence currently of record, 
and asked the veteran to identify any additional evidence 
relevant to his appeal.  Review of the claims folder reveals 
no response to the letter.  The Board is satisfied that the 
veteran has received proper notice.   




With respect to the duty to assist, the RO secured the 
veteran's service medical records and associated 
documentation, and VA treatment records and obtained 
pertinent medical examinations.  The veteran has not 
identified or authorized VA to obtain any private medical 
records.  

The Board finds no deficiencies in the duty to assist the 
veteran.  Finally, the veteran has had ample opportunity to 
present evidence and argument in support of his appeal.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


New and Material Evidence

The RO denied service connection for head injury with 
headaches in a May 1984 rating decision.  Although it 
notified the veteran of its decision, he failed to initiate 
an appeal.  In an October 1987 rating action, the RO 
continued to deny service connection for head injury with 
headaches.  It also denied service connection for 
blepharoconjunctivitis.  Again, the veteran failed to 
initiate an appeal upon notice of the decision.  In an 
October 1989 rating decision, the RO found no new and 
material evidence to reopen the veteran's eye claim.  The 
veteran did not appeal this decision.  Therefore, each RO's 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2001).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a).  

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Active duty for training is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1). 

Active military, naval, or air service also includes any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Inactive duty training means, inter alia, duty 
other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 
38 C.F.R. 
§ 3.6(d).

The RO denied service connection for head injury with 
headaches in the May 1984 rating decision based on lack of 
chronic disorder in service and lack of evidence showing 
post-service headaches were related to service.  In the 
October 1987 rating action, the RO found no evidence to 
change it prior disposition.  

In the October 1987 rating decision, the RO denied service 
connection for blepharoconjunctivitis, finding no chronic 
disorder in service and no relationship of current disorder 
to service.  In the October 1989 rating decision, the RO 
found no new and material evidence to reopen.  

Evidence of record at the time of the October 1987 rating 
decision consists of service medical records, National Guard 
records dated from November 1981 to May 1986, VA medical 
records dated from July 1980 to September 1984, the report of 
the July 1983 Agent Orange Registry examination, and reports 
of VA examination in April 1984, February 1985, and May 1987.  
Additional evidence of record at the time of the October 1989 
rating decision consists of VA medical records dated from 
November 1987 to January 1989.  

Subsequent evidence received consists of VA medical records 
dated from August 1992 to December 2001, National Guard 
records, copies of photographs of the veteran in service, and 
reports of VA examinations in June 1996, October 1998, May 
2000, April 2001, and July 2001.  

Head Injury with Headaches

Reviewing the record, the Board finds no new and material 
evidence to reopen the claim for service connection for head 
injury with headaches.  That is, the evidence does not bear 
directly and substantially on the specific matter under 
consideration.  First, the VA examination reports, VA medical 
records dated from November 1987 to January 1989, and copies 
of photographs purportedly of the veteran in service are 
negative for evidence related to complaint, diagnosis, or 
treatment of head injury or headaches and are therefore not 
relevant.  

Similarly, although subsequent VA medical records dated 
through December 2001 reflect complaint of headache in 
September 2001, there is no associated evidence alleging or 
showing relationship to service.  Thus, this evidence is also 
not relevant to the current inquiry.   

National Guard records show evaluation for headaches in 
connection with periodic examination performed in January 
1986.  The veteran dated the headaches to an accident in 
March 1985.  Examination was normal.  The diagnosis was 
muscle contraction headaches.  Subsequent periodic 
examination in April 1989 and Medical Board examinations in 
September and October 1992 reflect normal neurologic 
examinations without reference to head injury or headache.  
The report of ophthalmology consultation in August 1992 shows 
complaint of headache with other ocular symptoms since a June 
1984 incident involving injury to the eyes.  This evidence, 
though new, fails to provide any support for the claim of in-
service head injury with headache.  Specifically, the 
evidence does not refer to or otherwise substantiate the 
incurrence of head injury on active military service or 
reflect chronic residuals of head injury with headache 
related to an in-service event.  Thus, the National Guard 
records are not relevant to the question before the Board.  

Accordingly, the Board finds that there is no new and 
material evidence within the meaning of VA regulation.  
38 C.F.R. § 3.156(a).  Therefore, the claim for service 
connection for head injury with headaches is not reopened.  
38 U.S.C.A. § 5108.     


Blepharoconjunctivitis

The Board finds no new and material evidence to reopen the 
claim for service connection for blepharoconjunctivitis.  
First, VA examination reports are negative for any reference 
to or diagnosis of the disorder and therefore do not bear 
directly and substantially on the matter at issue.  
Similarly, VA medical records are negative for any findings 
or diagnosis of blepharitis or conjunctivitis.  




The National Guard records submitted by the veteran reflect 
medical treatment for the incident in which the veteran 
suffered eye irritation from gasoline.  Although the actual 
treatment records are new, evidence of the incident was of 
record at the time of the October 1987 and October 1989 
rating decisions.  

To that extent, the National Guard records are cumulative of 
evidence previously considered.  Moreover, the balance of the 
National Guard records essentially reflect resolved chemical 
conjunctivitis by July 1984.  Although there is a later 
diagnosis of blepharoconjunctivitis on periodic examination 
in January 1986, subsequent records reveal no chronic ocular 
abnormality associated with the gasoline incident.  Evidence 
of record at the time of the prior rating actions was 
similarly negative for chronic residual disability.  
Therefore, the National Guard records provide no new and 
material evidence for purposes of reopening the claim.       

Finally, the copies of photographs show a male (purportedly 
the veteran) in a service uniform and in a chair with 
bandages over both eyes.  These images suggest only that the 
veteran received some treatment for eye disorder or injury in 
service.  They do not provide any evidence of chronic 
residual disability, which is the crux of the issue 
underlying the appeal, and are thus not material.  

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for 
blepharoconjunctivitis.  38 C.F.R. § 3.156(a).  The claim is 
not reopened.  38 U.S.C.A. § 5108. 

The Board acknowledges that the National Guard and VA 
treatment records reflect evaluation and treatment for 
choroidal nevus, which was ultimately diagnosed as choroidal 
melanoma of the right.  However, it is emphasized that the RO 
separately adjudicated and denied the veteran's claim for 
service connection for right eye cancer in an August 2000 
rating decision.  The veteran did not initiate an appeal of 
that decision, which therefore is final.    


Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).


Prostatitis and Epididymitis

In his May 2000 substantive appeal, the veteran asserted that 
he experienced several bouts of prostatitis and epididymitis 
in service and continued to have problems since separation.  
Review of service medical records confirms diagnoses of 
prostatitis in March 1970 and again in March 1977 and 
diagnoses of epididymitis in September 1975 and again in May 
1997 with continued symptoms through July.      

However, during the April 2001 VA genitourinary examination, 
the veteran denied having in-service problems or seeing a 
urologist since service.  Moreover, the examination was 
completely normal, without evidence of chronic epididymitis 
or prostatitis.  Service connection requires the existence of 
a current disability.  Boyer, 210 F.3d at 1353; Mercado-
Martinez, 11 Vet. App. at 419; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Therefore, absent medical evidence of 
current prostatitis or epididymitis, there is no basis for 
service connection.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for prostatitis and epididymitis.  38 U.S.C.A. § 
5107(b).    


Left Ear Otitis Media

Service medical records documented a perforated left tympanic 
membrane in service with chronic recurrence.  Otherwise, 
service medical records generally showed multiple diagnoses 
of upper respiratory infections with left ear complaints.  
There was a diagnosis of left otitis media in October 1974 
and a finding of slightly bulging left tympanic membrane and 
fluid in left middle ear in June 1978.  The report of the 
June 1979 separation examination found no left ear 
abnormality on examination or noted in medical history.  

The veteran submitted National Guard records dated from 1980 
to 1992.  Reports of periodic examination and audiology 
evaluation in January 1986 noted the scarred tympanic 
membrane and hearing loss only.  Records dated in September 
1997 showed evaluation and treatment for left otitis media.  
Otherwise, the remaining National Guard records were negative 
for relevant ear abnormality or complaint.    

Reports of VA examinations in April 1984, February 1985, May 
1987, and June 1996, as well as the report of the July 1983 
Agent Orange Registry examination, showed normal ears on 
examination.  

VA medical records contained in the claims folder reflected 
treatment from July 1980 to December 2001.  In September 
1984, the veteran was diagnosed as having chronic bilateral 
earache and left external otitis.  A partial note dated in 
September 1987 discussed apparent left ear infection.  VA 
medical records dated thereafter until 1999 showed no 
complaints related to the left ear.  In April 1999, the 
veteran complained of left ear pain and blocked sensation.  
The ears were found to be normal after removal of impacted 
cerumen.  He returned in May 1999 with slightly inflamed 
tympanic membrane.  

Subsequent notes diagnosed resolved left ear otitis media.  
The veteran was diagnosed in December 1999 as having external 
otitis.  Physical examination during an audiology evaluation 
in August 2000 revealed normal ears.  A September 2000 ears, 
nose, and throat (ENT) consultation for possibly infected 
left tympanic membrane yielded a diagnosis of primarily 
external otitis of the left ear.  Subsequent VA records were 
negative for ear complaints.  

The veteran stated in his May 2000 substantive appeal that he 
suffered multiple ear infections in service with continued 
problems after discharge.  Clearly, the evidence reflects 
ear-related problems in service.  The Board emphasizes that 
the RO separately established service connection for 
perforated left tympanic membrane, as well as bilateral 
hearing loss and tinnitus.   


However, service medical records show only two diagnoses of 
left otitis media throughout the veteran's many years of 
service.  The Board finds this insufficient to conclude that 
there was chronic disorder in service.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-95.  

In addition, in the many years since the veteran's separation 
from active service, there have been only three documented 
instances of treatment for left otitis media.  Again, the 
Board cannot conclude that the evidence of record is 
sufficient to establish continuity of symptomatology after 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-
96.  

In addition, it is unclear whether the evidence supports a 
finding of current chronic disability, which is required in a 
service connection claim.  Boyer, 210 F.3d at 1353; Mercado-
Martinez, 11 Vet. App. at 419; Brammer, 3 Vet. App. at 225.  
Moreover, there is no competent medical opinion or evidence 
that in any way relates the post-service occurrences of left 
ear otitis media to the instances of infection in service.  
Such nexus evidence is also required for a successful service 
connection claim.  Maggitt v. West, 202 F.3d 1370, 1376 (Fed. 
Cir. 2000).  

The veteran has expressed his personal belief that his ear 
problems that are related to service.  However, such lay 
opinion, without the benefit of medical education or 
training, is not competent evidence required to support his 
claim.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Thus, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for left ear otitis media.  38 U.S.C.A. § 5107(b).        

Increased Rating Claims

Factual Background

The RO established service connection for osteoarthritis of 
the cervical spine and bilateral hearing loss in a May 1984 
rating decision.  

It assigned noncompensable (zero percent) ratings for each 
disability.  In an October 1987 rating decision, the RO 
increased the disability evaluation for osteoarthritis of the 
cervical spine to 10 percent.  Finally, the RO established 
service connection for osteoarthritis of the right middle 
finger in a July 1996 rating action.  It evaluated the 
disability as noncompensable.  

In connection with his May 1998 claim for increased ratings, 
the veteran underwent a VA orthopedic examination in October 
1998.  This examination did not include evaluation of the 
cervical spine or right third finger.     

Also in October 1998, the veteran was afforded a VA audiology 
examination.  He described having difficulty understanding 
speech in certain situations and needing frequent 
repetitions.  Testing revealed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
25
15
70
80
LEFT
-----
25
20
75
85

The average puretone threshold was 48 in the right ear and 51 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right and left ear.  

VA medical records dated from May 1997 to May 1998 were 
negative for complaint or treatment of the cervical spine or 
right middle finger.  

In a December 1998 rating action, the RO made no change in 
the disability ratings in question.  The veteran timely 
appealed that decision.  

In his May 2000 substantive appeal, the veteran related that 
he experienced pain with a popping sensation in his cervical 
spine and numbness in the left shoulder.  Finally, the 
veteran stated that his third right finger locked and went 
numb.  

Additional VA medical records dated in March 2000 reflected 
complaints of radiating neck pain and a referral to physical 
therapy.  On examination, range of motion was grossly within 
normal limits with pain at extremes of motion, particularly 
on rotation.  There were several trigger points along the 
left scapula.  The veteran again complained of chronic, 
fairly constant neck pain with upper back and left arm 
radiation in October 2000.  He also had a grinding sensation 
with head movement.  Prior X-rays showed C5-6 degenerative 
changes only.  

Examination revealed forward flexion to two centimeters off 
the chest, backward extension to 15 degrees, right rotation 
to about 60 degrees, and left rotation to about 45 degrees.  
Notes dated in November 2000 discussed the magnetic resonance 
imaging (MRI) performed in October, which showed no stenosis 
or disc herniation and little to no degenerative spurring.  

Examination at that time showed forward flexion to two 
centimeters off the chest, full backward extension, right 
rotation to about 45 degrees, and left rotation to about 60 
degrees.  There was some mild tenderness at the base of the 
neck and some paraspinal muscle tenderness from the neck to 
the scapular area.  The assessment was mild DJD of the 
cervical spine at C5-6.  Notes dated in May 2001 noted the 
veteran had right long trigger-finger.  There was no 
treatment given.  

VA medical records included a report of outpatient audiology 
examination in August 2000.  The veteran believed his hearing 
might have decreased since the prior examination.  Testing 
revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
25
20
75
90
LEFT
-----
20
20
75
90





Average puretone thresholds were 53 in the right ear and 51 
in the left ear.  Word recognition scores were 92 percent on 
the right and 96 percent on the left.  The examiner noted 
that comparison to previous test results showed only a slight 
decrease in hearing sensitivity bilaterally.  

In April 2001, the veteran presented for a VA audiology 
examination.  He reported no changes in hearing.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
20
20
70
80
LEFT
-----
20
20
85
90

The average puretone threshold was 48 in the right ear and 54 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 96 
percent in the left ear.

The veteran underwent another VA orthopedic examination in 
July 2001.  Although the claims folder was not available, the 
examiner reviewed current VA medical records.  The veteran 
complained of chronic pain, muscle spasm, and stiffness in 
the neck.  He did some stretching exercises and took 
ibuprofen and, recently, Lodine.  He used a cane primarily 
for knee problems.  The veteran's symptoms were worse with 
over activity, weight bearing, over-exertion, and range of 
movement of the neck.  

Symptoms were partially relieved by rest or pain medication.  
The examiner estimated that the symptoms had moderate impact 
on the veteran's daily life.  With respect to the finger, the 
veteran had hand pain with weather changes and use of the 
hand.  Motion was generally good, though there had been some 
locking in the past.  There was no swelling or edema 
reported.  

On examination, there was slight tenderness to the low 
cervical spine.  There was no significant muscle spasm, no 
deficiency of hand grip, and no sensory deficit of the upper 
extremities.  Range of motion of the cervical spine was 
forward flexion to 60 degrees with pain from 60 to 70 
degrees, backward extension to 15 degrees with pain from 15 
to 20 degrees, right lateral flexion to 25 degrees with pain 
from 25 to 30 degrees, left lateral flexion to 20 degrees 
with pain from 20 to 25 degrees, and normal rotation 
bilaterally, with left side pain from 25 to 30 degrees.  

Examination of the hand showed good finger motion, normal 
motor strength, and no significant anatomic defect.  There 
was normal movement against gravity and resistance.  However, 
the veteran complained of pain in the small joints with 
grasping, though no acute inflammatory signs or symptoms were 
noted.  X-rays of the right hand showed mild osteoarthritic 
changes of multiple interphalangeal joints, most severely 
shown at the distal interphalangeal joint of the right middle 
finger, which also demonstrated mild marginal bone spur 
formation.  The diagnosis included chronic neck pain with 
mild DJD at C5-6 and normal MRI, history of left upper 
extremity radiculopathy, and right third finger distal 
interphalangeal joint with degenerative changes and trigger 
finger, stable.  

In a January 2002 rating decision, the RO increased the 
disability rating for osteoarthritis of the cervical spine to 
20 percent.  There were no other changes in assessed 
disability levels.       

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.  If 
a veteran has an unlisted disability, it will be rated under 
a disease or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Orthopedic Disabilities

Each orthopedic disability at issue is premised on 
osteoarthritis, which is evaluated under Diagnostic Code 
(Code) 5003.  38 C.F.R. § 4.71a.  Code 5003 provides for 
evaluation of disability from arthritis based on limitation 
of motion of the affected part.  When limitation of motion is 
noncompensable, Code 5003 provides that a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is in order with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups; a 20 
percent rating is appropriate with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations. 

For the purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities and the cervical vertebrae 
are considered groups of minor joints, ratable on a parity 
with major joints.  38 C.F.R. § 4.45(f).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  
38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.   

a.  Osteoarthritis of the Cervical Spine

Osteoarthritis of the cervical spine is currently rated as 20 
percent disabling under Code 5290, limitation of motion of 
the cervical spine.  38 C.F.R. § 4.71a.  Under Code 5290, a 
20 percent rating is in order for moderate limitation of 
motion.  

A maximum schedular evaluation of 30 percent is assigned for 
severe limitation of motion.  

The veteran's subjective complaints concerning the cervical 
spine include chronic radiating pain, stiffness, muscle 
spasm, and a popping or grinding sensation.  Objectively, 
range of motion testing reveals normal forward flexion, but 
limited motion on all other maneuvers, with pain at extremes 
of all motion.  In fact, the July 2001 VA examination shows 
backward extension and lateral flexion limited by pain at 
essentially one-half of normal range of motion.  Although 
rotation is normal, there is pain on the left with motion 
beyond about one-half of the normal range.  

With respect to other symptoms, there is some tenderness to 
the cervical spine area.  There is no evidence of muscle 
spasm, upper extremity weakness, or neurologic deficit.  
Radiographic studies show mild degenerative changes only.  
Considering the veteran's limitation of cervical spine 
motion, as well as the entire disability picture, the Board 
finds that the evidence more nearly approximates the criteria 
for a 30 percent rating under Code 5290.  38 C.F.R. § 4.7.  
See Johnston, supra (when a disability is assigned the 
maximum rating for loss of range of motion, application of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not required). 

The Board observes that there are other diagnostic codes for 
evaluation of spinal disability that provide for ratings 
greater than 30 percent.  However, there is no evidence of 
vertebral fracture (Code 5285), ankylosis of the cervical 
spine (Code 5287), or intervertebral disc syndrome within the 
cervical spine (Code 5293).  Thus, evaluation of the 
disability under Code 5290 is appropriate.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (upholding the choice of 
diagnostic code when supported by explanation and evidence).  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  

That is, there is no evidence or allegation of exceptional or 
unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  Accordingly, resolving doubt in 
the veteran's favor, the Board finds that that the evidence 
supports no more than a 
30 percent disability rating for osteoarthritis of the 
cervical spine.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Code 5290.     

b.  Osteoarthritis of the Right Middle Finger

Osteoarthritis of the right middle finger is evaluated as 
noncompensable under Code 5226, ankylosis of the middle 
finger.  38 C.F.R. § 4.71a.  Under Code 5226, a maximum 
rating of 10 percent is assigned for either favorable or 
unfavorable ankylosis of the middle finger for the dominant 
or nondominant hand.   

In this case, there are subjective complaints of finger pain 
and some locking.  Objective examination reveals good finger 
motion.  Although there was some pain with grasping, there 
was no weakness, deformity, swelling, or other abnormality.  
X-rays show mild osteoarthritic changes only with mild spur 
formation at the distal interphalangeal joint.  Absent 
ankylosis of the finger, or additional functional loss shown 
by other symptomatology, the Board cannot find that the 
overall disability picture does not more closely approach the 
criteria for the 10 percent rating under Code 5226.  
38 C.F.R. § 4.7.  

The Board notes that the Rating Schedule does not offer any 
other diagnostic code for evaluation of limitation of motion 
of a single finger.  Clearly, there is no amputation of the 
middle finger or severe disability analogous to amputation to 
warrant application of Code 5154.  It is also emphasized that 
service connection is established for only the distal 
interphalangeal joint of the right third finger.  
Accordingly, there is no basis for assigning a compensable 
rating under Code 5003 for arthritis affecting two or more 
major joints or two or more minor joint groups.  See 
38 C.F.R. § 4.45(f).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to a compensable 
disability rating for osteoarthritis of the right middle 
finger.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Code 5226.      


2.  Bilateral Hearing Loss

The veteran's bilateral hearing loss is evaluated as 
noncompensable.  During the pendency of the veteran's appeal, 
VA promulgated new regulations amending the rating criteria 
for hearing impairment, effective June 10, 1999.  See 64 Fed. 
Reg. 25,202 - 25,210 (May 11, 1999) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  

However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  38 U.S.C.A. § 5110(g); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  
Therefore, prior to June 10, 1999, the Board may apply only 
the previous version of the rating criteria.  As of June 10, 
1999, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.

The Board notes that the RO considered the amendments to the 
regulations in its May 2000 statement of the case, such that 
the veteran is not prejudiced by the Board's current 
consideration of his claim.  Bernard, 4 Vet. App. at 392-94.  
In any event, after careful review of the regulations in 
question, the Board finds that the changes are not 
significant to this particular veteran's claim and that the 
amended regulation is not more favorable to the veteran than 
the previous version.    

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average puretone threshold and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI (2001); 38 C.F.R. § 4.87, Table VI (1998).  
See 38 C.F.R. § 4.85(d) (calculation of puretone threshold 
average).  Disability ratings are assigned by combining a 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII (2001); 38 C.F.R. § 4.87, Table VII (1998).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered). 

In this case, applying the results of the October 1998 and 
April 2001 VA examinations to Table VI yields a Roman numeral 
value of I for both the right ear and the left ear.  The 
report of the August 2000 VA outpatient evaluation shows 
similar results that also translate to Level I hearing loss 
in each ear.  Applying these values to Table VII, the Board 
finds that the veteran's hearing loss is evaluated as 0 
percent disabling.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to a compensable disability rating for bilateral 
hearing loss.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.3, 4.7, 4.85, Code 6100 (2001); 38 C.F.R. § 4.87 (1998).  


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
head injury with headaches, the appeal is denied.  

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
blepharoconjunctivitis, the appeal is denied.    

Entitlement to service connection for prostatitis and 
epididymitis is denied.  


Entitlement to service connection for left ear otitis media 
is denied.

Entitlement to an increased evaluation of 30 percent for 
osteoarthritis of the cervical spine is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  

Entitlement to a compensable disability rating for 
osteoarthritis of the right middle finger is denied.

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.    



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? 
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

